                 Case MDL No. 2738 Document 1877 Filed 07/29/19 Page 1 of 2



                                             UNITED STATES JUDICIAL PANEL
                                                          OQ
                                               MULTIDISTRICT LITIGATION



IN RE: JOHNSON & JOHNSON Tf\LCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                            MDL No. 2738



                                                (SEE ATTACHED SCHEDULE)



                                         CONDITIONAL TRANSFER ORDER (CTO -154)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Slipp.3d 1356 (J.P.M.L. 2016). Since that time, 1,235 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.
It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey a:nd assigned to Judge
Wolfson.

Pursuant to Rule 7 .1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.
This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay wiH be continued until further order of the Panel.

  Inasmuch as no objeciiClnJs
  pending at this time, the? "
  S!SY}S,Ufted.          ,,,,,
                                                               FOR THE PANEL:
:i:fii!i~;Yi,::;29; 20;1i~:,;:1::i:
'<      . .
                ' ioi=F,ce ;,;'F'·
            ,:Juo~~~~tt<            r·
                                                                  '~~&-.·.
 . <): ,M,ULTID1STRICTLlTIGATIPN\.,
                                                               John W. Nichols
                                                               Clerk of the Panel
        Case MDL No. 2738 Document 1877 Filed 07/29/19 Page 2 of 2




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                           MDLNo.2738



                  SCHEDULE CT0-154 -TAG-ALONG ACTIONS



                      C.A.NO.      CA~g CA,PTION

CALIFORNIA EASTERN

  CAE         1       19-00949     Hoe v. Johnson & Johnson et al
